          Case 3:19-cr-08274-DLR Document 1 Filed 12/03/19 Page 1 of 2
                                                                   .----------•
                                                                    -,L..
                                                                                  --.-.
                                                                            .nDr;rn /
                                                                         FILEO             !
                                                                         RECEIVEO          COP'(
 1     MICHAEL BAILEY
       United States Attorney                                              DEC O 3 2019
 2     District of Arizona
       Anthony W. Church                                             CLERK U S 0 187R!CT GOURT
 3     Assistant United States Attorney                                DISTRICT OF M HZONA
       Arizona State Bar No. 021025                                 BY                        M --DEPUTY
                                                                                 ...........___,,  ..
 4     Two Renaissance Square
       40 N. Central Ave., Suite 1800
 5.    Phoenix, Arizona 85004
       Telephone: 602-514-7500 ·
 6     Email : anthony.church@usdoj.gov                        REDACTED FOR
       Attorneys for Plaintiff                               PUBLIC DISCtosun~
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA

10
        United States of America,                    No. · CR-19-08274-PCT-DLR (JZB)
11
                             Plaintiff,                           INDICTMENT
12
                vs.                                   VIO:     18 U.S.C. §& 1153 and 113(a)(6)
13                                                            (CIR: Assault Resulting in Serious
                                                              Bodily Injury)
14      Easton Joe Malone,                                     Count 1

15                           Defendants.                      18. U.S.C. §§ 1153 and 113(a)(3)
                                                              (CIR: Assault with a Dangerous
16                                                            Weapon)
                                                              Count 2
17
18
19     THE GRAND JURY CHARGES:
W                                              COUNTl
21            On or about April 24, 2019, in the District of Arizona, within the confines of the
22     Fort Apache Indian Reservation, Indian Country, the defendant, EASTON JOE MALONE,
23    . an Indian, intentionally, knowingly, and recklessly assaulted M.M., resulting in serious
24     bodily injury.
25            In violation of Title 18, United States Code; Sections 1153 and l 13(a)(6).
26                                             COUNT2
27            On or about April 24, 2019, in the District of Arizona, within the confines of the
28     Fort Apache Indian Reservation, Indian Country, the defendant, EASTON JOE MALONE,
          Case 3:19-cr-08274-DLR Document 1 Filed 12/03/19 Page 2 of 2




 1 · an Indian, intentionally and knowingly assaulted M.M., with a dangerous weapon, a knife,
 2   with intent to do bodily harm.
 3           In violation of Title 18, United States Code, Sections 1153 and 113(a)(3).

 4
                                               A TRUE BILL
 5
 6                                             sf
                                               FOREPERSON OF THE GRAND JURY
 7                                             Date: December 3, 2019
 8   MICHAEL BAILEY
     United States Attorney
 9   District of Arizona
10
     sf
11   Anthony W. Church
     Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
